Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 1 of 12

EXHIBIT A
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 2 of 12

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

STACEY BULLE,
Plaintiff,
~ against -
SLADE INDUSTRIES, INC., SLADE ELEVATOR, INC.,
SCHINDLER ENTERPRISES, INC., and SCHINDLER
ELEVATOR CORPORATION,

Defendants.

 

To the above-named Defendants:

Filed on: 4) Ly2 Ov]
Index No.: 805 F 6p 0 2] EB

Plaintiff designates Bronx
County as place of trial

SUMMONS

The basis of venue is
Plaintiff's residence

Plaintiff's residence:
2640 Bruckner Boulevard
Bronx. NY 10473

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with the summons, to serve a notice of
appearance on Plaintiff's Attomeys within twenty (20) days after the service of this summons,
exclusive of the day of service (or within thirty (30) days after the service is complete if this
summons is not personally delivered to you within the State of New York); and in case of your
failure to appear or answer, judgment will be taken against you by default for the relief demanded

herein,

Dated: New York, New York
April 5, 202]

Yours ctc.,

SEENER & SEENER, Esqs.

Ss

By: Steven Seener, Esq.
Attorneys for Plaintiff

Stacey Bulle

48 Wall Strect, 11 Floor
New York, New York 10005
Tel: (212) 766-2050

 

 
Case 1:21-cv-05678-ER Document 1-1

Defendants’ Addresses:

SLADE INDUSTRIES, INC.
137 Kast 25" Street

New York, NY 10010

and

1101 Bristol Road
Mountainside, NJ 07092

and

c/o Prentice-Hall Corp.

80 State Street

Albany, NY 12207

SLADE ELEVATOR, ENC,
137 Fast 25" Street

New York, NY 10010

and

1101 Bristol Road
Mountainside, NJ 07092

SCHINDLER ENTERPRISES, INC.
9143 Phillips Highway

Jacksonville, FL. 32256

and

20 Whippany Road

Morristown, NJ 07960-4539

and

P.O. Box 1697

Quogue, NY 11959

SCHINDLER ELEVATOR CORPORATION
c/o CT Corporation System

28 Liberty Street

New York, NY 10005

tu

Filed 06/30/21 Page 3 of 12
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 4 of 12

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
STACEY BULLE, x INDEX NO, 805% of: 2OME
Plaintiff,
~against- VERIFIED COMPLAINT

SLADE INDUSTRIES, INC., SLADE ELEVATOR,
INC.. SCHINDLER ENTERPRISES, INC., and
SCHINDLER ELEVATOR CORPORATION,

Defendants.

 

aX

Plaintiff, complaining of the defendants, by her attorneys, SEENER & SEENER, ESQS.
respectfully sets forth and allcges as follows, upon information and belief:

1, That all times herein mentioned, plaintiff was a resident of the County of Bronx, City
and State of New York.

2. That at all times herein mentioned, defendant, SLADE INDUSTRIES, INC., was a
domestic corporation, duly organized and existing under and by virtue of the laws of the State of
New York.

3, That at all times herein mentioned, defendant, SLADE INDUSTRIES, INC., was a
forcign corporation duly authorized to do business in New York State.

4, That at ali times herein mentioned, defendant, SLADE ELEVATOR, INC., was a
domestic corporation, duly organized and existing under and by virtue of the laws of the State of
New York.

5, That at all times herein mentioned, defendant, SLADE ELEVATOR, INC.. was a
foreign corporation duly authorized to do business in New York State.

6. That at all times herein mentioned, defendant, SCHINDLER ENTERPRISES, INC.,
was a domestic corporation, duly organized and existing under and by virtue of the laws of the State

olf New York.

 

 
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 5 of 12

7, That at all times herein mentioned, defendant, SCHINDLER ENTERPRISES, INC..
was a foreign corporation duly authorized to do business in New York State.

8. That at all times herein mentioned, defendant, SCHINDLER ELEVATOR
CORPORATION, was a domestic corporation duly organized and existing under and by virtue of
the laws of the State of New York.

9. That at all times herein mentioned, defendant, SCHINDLER ELEVATOR
CORPORATION, was a foreign corporation duly authorized to do business in New York State.

10. Upon information and belief, on and before October 17, 2018, the defendant. SLADI:
INDUSTRIES, INC., entered into an agreement with the New York State Department of Corrections
of New York to service, maintain, and repair the elevators, inter alia, at the prison or jail facility
located at 31 West 110" Street, New York, New York.

11, Upon information and belief, on and before October 17, 2018, the defendant, SLADE
ELEVATOR, INC., entered into an agreement with the New York State Department of Corrections
of New York to service, maintain, and repair the elevators, inter alia, at the prison or jail facility
located at 31 West 110" Street, New York, New York.

12. Upon information and belicf, on and before October 17, 2018, the defendant,
SCHINDLER ENTERPRISES, INC., entered into an agreement with the New York State
Department of Corrections of New York to service, maintain, and repair the elevators, inter alia, at
the prison or jail facility located at 31 West 110" Street, New York, New York.

13. Upon information and belief, on and before October 17, 2018, the defendant,
SCHINDLER ELEVATOR CORPORATION, entered into an agreement with the New York State
Department of Corrections of New York to service, maintain, and repair the elevators, inter alia, at

the prison or jail facility located at 31 West 110" Street, New York, New York.
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 6 of 12

id. Upon information and belief, on October 17, 2018, the defendant, SLADE
INDUSTRIES, INC., maintained, managed, serviced, supervised, and/or repaired the elevator or
elevators at 31 West 110" Street, New York, New York.

15. Upon information and belicf, on October 17, 2018, the defendant, SLADE
ELEVATOR, INC., maintained, managed, serviced, supervised, and/or repaired the elevator or
elevators at 31 West 110" Street, New York, New York.

16. Upon information and belief, on October 17, 2018, the defendant, SCHINDLER
ENTERPRISES, INC., maintained, managed, serviced, supervised, and/or repaired the clevator or
elevators at 3} West 110" Street, New York, New York.

17. Upon information and belief, on October 17, 2018, the defendant, SCHINDLER
ELEVATOR CORPORATION, maintained, managed, serviced, supervised, and/or repaired the
elevator or elevators at 31 West 110" Street, New York, New York.

18. That upon information and belief defendants, SLADE INDUSTRIES and/or
SLADE ELEVATOR INC., were and are subsidiaries of defendant, SCHINDLER ENTERPRISES
INC. and/or SCHINDLER ELEVATOR CORPORATION.

19. That on October 17, 2018 the elevator or elevators at 31 West 110" Street, New
York, New York were in a dangerous and defective condition and had been in such dangerous and
unsafe condition for a long time prior thereto, and said. defendants, their agents, servants, and/or
employees having negligently and carelessly permitted such elevators to become and remain in said
unsafe and dangerous condition; plaintiff may also claim res ipsa Joquitur at the trial of this matter,

20. Upon information and belief, on October 17, 2018, the plaintiff, STACEY BULLE,
was legally and lawfully using an elevator when she was caused to be injured when the elevator
door in the elevator she was using slammed on her hand and failed to properly react and/or retract;
the elevator door was missing necessary cushions or guards, or sensors and injured her hand; all

injuries were due to the negligence of the defendants, their agenis, servants, and/or employees,

5

 
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 7 of 12

21. That the negligence of the defendants consisted in the negligent maintenance,
supervision, repair, and control of the said elevator; in causing and creating a dangerous condition
conducive to causing damage to those lawfully on the premises; in causing and permitting a
dangerous condition to exist; in failing to inspect the elevator; in failing to have the elevator door in
proper and safe working order; in failing to have proper sensors or working sensors on the door; in
creating and allowing a nuisance to exist; in failing to repair the elevator; in improperly repairing
the elevator; in failing to repair the sensors and controls of the elevator; in failing to provide properly
for the safety of persons lawfully using the elevator; in failing to give plaintiff warning; in failing
to give plaintiff notice; in failing to make adequate and time repairs; in failing to make adequate and
limely inspections; in failing to remedy the condition after notice was given; in failing to give
plaintiff a sale place within which to work; and in failing to avoid the occurrence although there
was an opportunity to do SO.

22. That by reason of the foregoing, the plaintiff was rendered sick, sore, lame, and
disabled and was injured internally and externally, and has so remained ever since and required
medical attention and monies to be expended in and about curing herself of her said injuries and
was hindered and disabled from attending to her usual affairs and activities.

23. That the aforesaid dangerous and defective condition or conditions existed for an
extensive length of time, and that the defendants, their agents, servants, and/or employees, in the
exercise of due care and reasonable inspection, could and should have had knowledge and notice of
game.

24. That the aforesaid incident occurred solely and wholly by virtue of the negligence
and carelessness of the defendants, their agents, and/or employees and without any negligence on
the part of the plaintiff contributing thereto.

25, That solely by reason of the aforesaid, plaintiff was severely and seriously injured:
suffered, still suffers, and wili continue to suffer for some lime to come, great physical and mental

6
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 8 of 12

pain and great bodily injuries and became sick, sore, lame, and disabled, and verily belicves that
some of these injuries may be permanent.

26. That solely by reason of the aforesaid, plaintiff has been obligated to and did obtain
medical aid and assistance in an effort to cure herself of her injuries and expended or has become
obligated to expend divers sum of moncy, thercfore, and upon information and belief, verily believes
that she will be obligated to do in the future, all to her damage.

27, That by reason of the aforesaid, plaintiff has been damaged in a substantial sum of
money which exceeds the jurisdictional limits of all the lower courts which would otherwise have
jurisdiction.

28. That this case falls within one of the exceptions enumerated in CPLR 1602.

29. That by reason of the foregoing, plaintiff has been damaged in an amount which
exceeds the jurisdictional limits of all lower courts that would otherwise have jurisdiction.

WHEREFORE, plaintiff demands judgment against the defendants in a substantial sum of
money which amount exceeds the jurisdictional limits of all the lower courts, and which amount
will be determined by a jury or trier of fact against the defendants, together with the interest, the

costs, and disbursements of this action,

Dated: New York, New York
April 5, 202) SEENER & SEENER, ESQS.

BY STEVEN SEENER, ESQ.
Attorneys for Plaintiff
Stacey Bulle
48 Wall Street, 11% Floor
New York, NY 10005
Telephone No. (212) 766-2050
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 9 of 12

ATTORNEY'S VERIFICATION

The undersigned, an attorney admitted to practice in the courts of the State of New York,
shows that affirmant is a partner in the firm of SEENER & SEENER, ESQS., attorneys of record
for the Plaintiff in the within action, that affirmant has read the foregoing Complaint and knows
the contents thereof; that the same is true lo the affirmant’s own knowledge, except as to the
matters thercin stated to be alleged upon information and belief, and as to those matters affirmant
believes it to be true.

Affirmant further says that the reason this verification is made by affirmant and not by said
Plaintiff is that Plaintiff is not 4 resident of the County in which affirmant maintains his office.

The grounds of affirmant's beliefas to all matters not stated upon affirmant’s knowledge
are as follows: Document's in affirmant's file.

The undersigned affirms that the foregoing statements are true under the penalties of
perjury.

Dated: New York, New York

April 5, 2021 = —— a

STEVEN SEENER, ESQ.

 
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 10 of 12

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX INDEX NO.
SACRE [aa 905965 / 2OAE
Plaintiff,
-against-

SLADE INDUSTRIES, INC., SLADE ELEVATOR,
INC., SCHINDLER ENTERPRISES, INC., and
SCHINDLER ELEVATOR CORPORATION,

Defendants.

 

s====5X

 

SUMMONS AND COMPLAINT

QA.

SEENER & SEENER, ESQS.
BY: STEVEN SEENER, ESQ.
Attorneys for Plaintiff
Stacey Bulle
48 Wail Street, 11 Floor
New York, NY 10005
(212) 766-2050

 

CERTIFICATION
‘The foregoing PLEADINGS & PAPERS ARE hereby certified pursuant to 22 N.Y.C.R.R. 1301.1

Dated: New York, New York <<?
April 5, 2021 — ae

STEVEN SEENER, ESO.

 
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 11 of 12

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

 

Xx
STACEY BULLE,
Plaintiff/Petitioner, 57165 DUE
| 20a
- against - Index No. 30 0
SLADE INDUSTRIES, INC., SLADE ELEVATOR, INC.,
SCHINDLER ENTERPRISES, INC, and SCHINDLER
BLEVATOR, COR PERTION,
Defendant/Respondent.
Xx

NOTICE OF ELECTRONIC FILING
(Consensual Case)
(Uniform Rule § 202.5-b)
You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system (“NYSCEF"}, and

2) You are a Defendant/Respondent (a party) in this case.

e if you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

* If you are not represented by an attorney:
You will be served with ali documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.
if you choose to participate in e-filing, you must have access to a computer and a
scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.
The benefits of participating in e-filing include:
® serving and filing your documents electronically
@ free access to view and print your e-filed docurnents
® limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)
To register for e-filing or for more information about how e-filing works:
e visit: www.nycourts.goviefile-unrepresented or

® contact the Clerk's Office or Help Center at the court where the case was filed. Court
contact information can be found at www.nycourts.gqov

Page 1 of 2 EF-3

 
Case 1:21-cv-05678-ER Document 1-1 Filed 06/30/21 Page 12 of 12

Ta find legal information to help you represent yourself visit www.nycourthelp.gov

Information for Attorneys

An attorney representing a party who is served with this notice must either consent or
decline consent to electronic filing and service through NYSCEF for this case.

Attorneys registered with NYSCEF may record their consent electronically in the manner
provided al the NYSCEF site. Attorneys not registered with NYSCEF but intending to
participate in e-filing must first create a NYSCEF account and obtain a user ID and
password prior to recording their consent by going to www.nycourts.gov/efile

Attorneys declining to consent must file with the court and serve on all parties of record a
declination of consent.

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.govwefile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: efile@nycourts.gov).

Dated: 429-2021 SEENER & SEENER

 

Attorneys At Law
48 Wall Street, [1th Floor
_ New York, N'Y 10005
STEVEN SEEWER, ESO

Name Address

SEENER & SEENER

To:

48 Wall Street, 11TH FL.
NEw >MORE, PEN jO0os

Carmmb6- 2 O50

Phone

Firm Name

SSEENER@AOL.COM
c-Mall

 

 

 

 

6/618

Index # Page 2 of 2 EF.3

 
